                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 J & J SPORTS PRODUCTIONS, INC.                  :          CIVIL ACTION
                                                 :
    v.                                           :          No. 17-1937
                                                 :
 RAHIM HENDERSON, et al.                         :

                                            ORDER

         AND NOW, this 16th day of December, 2019, upon consideration of Plaintiff J & J Sports

Productions, Inc.’s Motion to Alter or Amend Judgment, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED the Motion (Document 24) is DENIED. It is further

ORDERED the Court’s August 28, 2019, Order (Document 23) is VACATED. An amended

judgment will be entered separately.




                                                 BY THE COURT:



                                                  /s/ Juan R. Sánchez
                                                 Juan R. Sánchez, C.J.
